Citation Nr: 1024790	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to January 25, 2001, 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in January 2006, a statement of the case was issued in May 
2006, and a substantive appeal was received in May 2006.

The Board notes that the Veteran originally requested a Board 
hearing on his VA Form 9.  However, the Veteran expressly 
withdrew this request in September 2008.


FINDINGS OF FACT

1.  By an August 2002 rating decision, the RO granted service 
connection for PTSD, effective January 25, 2001; the Veteran did 
not appeal this assignment of an effective date.

2.  The Veteran is service connected for: prostate cancer, 
currently evaluated as 100 percent disabling; diabetes mellitus 
type II, currently evaluated as 20 percent disabling; coronary 
artery disease (associated with diabetes mellitus type II), 
currently evaluated as 60 percent disabling; PTSD, currently 
evaluated as 50 percent disabling; bilateral hearing loss, 
currently evaluated as 30 percent disabling; and tinnitus, 
currently evaluated as 10 percent disabling.

3.  The Veteran's service-connected disabilities have not 
resulted in loss of use of his lower extremities so as to 
preclude locomotion without the aid of braces, crutches, canes or 
a wheelchair; blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; or loss or loss of use of one lower extremity, 
together with residuals of organic disease or injury or with loss 
of use of one upper extremity, which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes or a wheelchair.

4.  The Veteran is not entitled to compensation for a permanent 
and total disability due to blindness in both eyes with 5/200 
visual acuity or less, or anatomical loss or loss of use of both 
hands.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision, which assigned an effective date 
of January 25, 2001 in a grant of service connection for PTSD, is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  The criteria for establishing eligibility for financial 
assistance in acquiring specially adapted housing have not been 
met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809 
(2009).

3.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 38 
C.F.R. § 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

With regard to the issue of entitlement to an earlier effective 
date for a grant of service connection for PTSD, the Board finds 
that the VCAA is not applicable.  The Board is bound to deny this 
appeal as a matter of law and not based upon consideration of the 
evidentiary record; no possible development of the record would 
affect the outcome of this decision.  Therefore, because no 
reasonable possibility exists that would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the claim).

The Board proceeds to address the VCAA requirements in this case 
with regard to the remaining issue on appeal.

Duty to Notify

The record shows that in a May 2005 letter, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal. The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
the instant case, the May 2005 VCAA notice was provided prior to 
the August 2005 rating decision.  Thus, the requirements set 
forth in Pelegrini have been met.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records.  Given that the Veteran is not currently service-
connected for any disabilities of the hands, upper or lower 
extremities, feet, or eyes, a VA examination is not necessary to 
decide the issue on appeal.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the Board 
to decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Earlier Effective Date

In an August 2002 rating decision, service connection was 
established for PTSD, effective January 25, 2001.  The Veteran 
did not appeal the assigned effective date.  That August 2002 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

Although the Veteran is now advancing a claim for an earlier 
effective date for the establishment of service connection for 
PTSD, the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that there can be no freestanding claim 
for an earlier effective date because to allow such a claim would 
be contrary to the principle of finality set forth in 38 U.S.C.A. 
§ 7105.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In 
other words, the finality of the effective date precludes an 
attempt to now claim an earlier effective date on grounds other 
than clear and unmistakable error.  The Board notes that the 
issue currently in appellate status does not involve any 
articulated contention regarding clear and unmistakable error.  
The Board is bound to deny this claim as a matter of law.

Specially Adapted Housing, or a Special Home Adaptation Grant

The Veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, or a special home adaptation grant.  Applicable 
regulations provide that specially adapted housing is available 
to a veteran who has a permanent and total service-connected 
disability due to: (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (2) blindness in 
both eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) the loss or loss of 
use of one lower extremity, together with residuals of organic 
disease or injury or with loss of use of one upper extremity, 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes or 
a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase 'preclude locomotion' is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches, or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

Initially, the Board notes that the Veteran is service-connected 
for: prostate cancer, currently evaluated as 100 percent 
disabling; diabetes mellitus type II, currently evaluated as 20 
percent disabling; coronary artery disease (associated with 
diabetes mellitus type II), currently evaluated as 60 percent 
disabling; PTSD, currently evaluated as 50 percent disabling; 
bilateral hearing loss, currently evaluated as 30 percent 
disabling; and tinnitus, currently evaluated as 10 percent 
disabling.

Significantly, the Veteran has not provided, nor directed the 
Board's attention, to any evidence demonstrating how his service-
connected disabilities meet the criteria for specially adapted 
housing, or special home adaptation grant.  The claims file 
contains medical records documenting the severity and features of 
the Veteran's pertinent service-connected disabilities, including 
Compensation and Pension examination reports focused upon 
specifically identifying all manifestations of the service-
connected pathologies.

The Board notes that the Veteran's hearing loss, tinnitus, and 
PTSD are not disabilities of a nature involving loss of use of 
extremities or blindness.  Neither are prostate cancer or 
coronary artery disease disabilities of a nature involving such 
impairment; the Veteran has not identified the existence of, nor 
is he service-connected for, any derivative impairments from 
these diagnoses which may involve loss of use of extremities or 
blindness.

Diabetes, as a core disease process, also does not involve loss 
of use of extremities or blindness.  While complications from 
diabetes mellitus could result in these problems, the record does 
not show that the Veteran has suffered from such complications.  
Multiple medical reports repeatedly show that the Veteran's 
diabetes is without retinopathy.  The Veteran's diabetes has been 
repeatedly medically evaluated to identify any and all 
complications, and no manifestations causing loss of use of 
extremities or any blindness has ever been medically associated 
with his diabetes.  The Board observes that a VA examination 
report dated in September 2005 provided an accounting of the 
Veteran's pertinent disability picture, including complications 
of diabetes and prostate cancer, and made no finding of blindness 
or loss of use of extremities; the Veteran expressly claimed no 
numbness or tingling in his lower extremities and there was no 
retinopathy.

In his statements of record, the Veteran simply indicates that he 
has used a cane, walker, and wheelchair and that his wife helps 
him around the house; the Veteran has never explained how his 
service-connected disabilities manifest in any alleged loss of 
the use of his lower extremities and precluding locomotion 
without the aid of crutches, a cane, or wheelchair.  Neither has 
he suggested that he has blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of one 
lower extremity.  Nor has he explained how his service-connected 
disabilities manifest in any loss of or loss of use of one lower 
extremity, together with residuals of organic disease or injury 
or with loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
Again, VA treatment records, including medical reports focused 
upon identifying all the pertinent manifestations of service-
connected pathology in this Veteran, simply do not suggest that 
the legal criteria for the benefit sought have been met..

The competent medical evidence is against finding that the 
Veteran's service-connected disabilities have caused (1) the 
loss, or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower extremity, 
together with residuals of organic disease or injury or with loss 
of use of one upper extremity, which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes or a wheelchair.

The Veteran is certainly competent to report his symptoms and 
limitations.  However, to the extent he implicitly asserts that 
his service-connected disabilities are such that specially 
adapted housing is warranted, such assertions are not credible 
when viewed against the backdrop of the objective medical 
findings with regard to his service-connected disabilities.  The 
Veteran has not made a clear and express explanation in any of 
his testimony as to how, if at all, he perceives that his 
service-connected disabilities have manifested in qualifying loss 
of use of his extremities and/or blindness.  

In this case, the Board finds that a determination relating the 
loss of use of any extremity, and/or blindness, to a specific 
diagnosis such as diabetes or prostate cancer requires medical 
expertise.  In this case, the most probative competent medical 
evidence identifying the manifestations of the Veteran's 
pertinent service-connected disabilities shows that loss of use 
of any extremity and/or blindness are not among the 
manifestations or complications associated with the pertinent 
service-connected pathologies.  There is no contrary competent 
evidence of record.

If entitlement to specially adapted housing is not established, a 
veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and total 
service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual acuity or 
less; or (2) includes the anatomical loss or loss of use of both 
hands.  The assistance referred to in this section will not be 
available to any veteran more than once.  38 C.F.R. § 3.809(a).

Here, the Veteran has not asserted, nor do the records show, 
service-connected blindness in both eyes with 5/200 visual acuity 
or less, or service-connected anatomical loss or loss of use of 
both hands.  In sum, he is not permanently and totally disabled 
due to blindness or loss of use of the hands, and does not allege 
otherwise.

In conclusion, the legal criteria for the benefits sought have 
not been met in this case.  Thus, based on the above analysis, a 
preponderance of the evidence is against the Veteran's claim for 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a special 
home adaptation grant.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


